CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                              DATE: April 30, 2015
                                                                                      FILED IN
                                                14thTRIAL
  FOURTEENTH COURT OF APPEALS INFORMATION SHEET BY   COURT COURT
                                                           OF APPEALS
                                                    HOUSTON, TEXAS
                            CLERK
                                                                            4/30/2015 6:17:12 PM
Note to trial court clerk: You are expected to file the clerk’s record by theCHRISTOPHER    A. PRINE
                                                                              original due date.  If
                                                                                     Clerk
you cannot, you should advise the Clerk of the Fourteenth Court of Appeals immediately in
writing, stating the reason and the date by which the record will be filed. Generally speaking,
for good cause shown, the Court will grant no more than two extensions from the original due
date, each extension not to exceed 30 days.

                  Appellate Case Number 14-14-00767-CV
                  Trial Court Case Number: 2010-07076____________________________
       Trial Court Number           269TH District Court
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

  X      The clerk’s record will not be filed by the original due date. (Please state reasons bel ow)
         Reason(s): This clerks record consist of about 12 full index pages; it is very close
          to being fully prepared due to some technical difficulties has caused a few days
           delay;

         I believe I can file the clerk’s record by 5-8-15, and I request 5 days extension.

         Appellant has not made payment arrangements.
         Appellant has been notified that the clerk’s record is ready.
         Appellant has made payment arrangements.

                                                              CHRIS DANIEL,
                                                              CLERK DISTRICT COURT,
                                                              HARRIS COUNTY, TEXAS


                                                               BY: /s/ PHYLLIS WASHINGTON
                                                                       PHYLLIS WASHINGTON, DEPUTY




District Clerk’s LetterOnReceipt NOAatt.wpd